                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

JACOB D. FRANTZ,
JAN M. MAURICIO, and
JOHN MAURICIO,

     Plaintiffs,

v.                                   Case No. 8:19-cv-969-T-33SPF
CENTURY-NATIONAL INSURANCE
COMPANY,

     Defendant.

______________________________/

                               ORDER

     This matter comes before the Court upon consideration of

Defendant   Century-National    Insurance   Company’s    Motion   to

Dismiss Plaintiffs’ Amended Complaint (Doc. # 31), filed on

August 16, 2019. Plaintiffs Jacob D. Frantz, Jan M. Mauricio,

and John Mauricio responded on August 30, 2019 (Doc. # 32).

For the reasons that follow, the Motion is granted.

I.   Background

     The Court has already set forth the facts underlying

this case and the pertinent procedural history in its July 3,

2019,   order   granting   Defendant’s   motion   to   dismiss    the

original Complaint and its July 26, 2019, order granting

Plaintiffs an extension of time in which to file an Amended




                                 1
Complaint. Therefore, the Court will set forth only the facts

pertinent to its disposition of the instant Motion.

     This case began in February 2015, when Frantz and the

Mauricios were involved in an automobile accident. (Doc. # 29

at ¶¶ 5-6).    Frantz alleges that he was insured for the

automobile accident by Century-National. (Id. at ¶ 7). On May

4, 2017, Century-National filed a complaint for declaratory

judgment in Sarasota County, Florida, in case no. 2017-CA-

002209, against Frantz, alleging that the policy issued to

Frantz provided no bodily injury liability coverage.       (Id. at

¶ 15). A copy of the summons and complaint in that case were

served on Frantz’s father, and Frantz has alleged that he had

no actual notice of the declaratory judgment proceedings

against him. (Id. at ¶¶ 16-17).

     On June 13, 2017, after securing a default from the Clerk

of the Court, Century-National obtained an order granting its

motion for final default judgment against Frantz in the

declaratory judgment action.     (Id. at ¶ 18; Doc. # 1 at 78-

79). The June 13, 2017, order stated that Frantz’s insurance

policy with Century-National “does not provide any bodily

injury   liability   insurance   coverage”   and   that   Century-

National “owes no duty to defend and/or indemnify” Frantz for

any bodily injury claim brought by Jan Mauricio or any loss


                                 2
of consortium claim brought by John Mauricio in connection

with the 2015 automobile accident.            (Doc. # 1 at 78-79). In

its previous order, this Court determined that the June 13,

2017, order did not contain sufficient words demonstrating

finality    and   was   not   a   final    judgment       for   res   judicata

purposes. (Doc. # 23 at 10-12).

     Accordingly, approximately one week after this Court

entered its order on Century-National’s motion to dismiss,

Century-National moved in state court for an entry of final

default judgment in the underlying declaratory action. (Doc.

# 24-1). Frantz, in turn, filed a response to that motion, a

motion to set aside the default, and requested a hearing

before the state court judge. (Doc. # 24-3). To this Court’s

knowledge,    Century-National’s          motion    for    entry      of   final

default judgment remains pending before the state court.

     The    Amended     Complaint,   like     the   original       Complaint,

contains two counts.       Count 1 seeks relief from the June 13,

2017, state court order under Florida Rule of Civil Procedure

1.540(b).    (Doc. # 29 at 6-7).          Count 2 alleges bad faith on

the part of Century-National.            (Id. at 7-10).

     On August 16, 2019, Century-National moved to dismiss

the Amended Complaint. (Doc. # 31). Plaintiffs have responded

(Doc. # 32), and the Motion is ripe for review.


                                     3
II.   Legal Standard

      On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and   construes   them   in   the   light   most   favorable   to   the

plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262 (11th Cir. 2004). Further, the Court favors the plaintiff

with all reasonable inferences from the allegations in the

complaint. Stephens v. Dep’t of Health & Human Servs., 901

F.2d 1571, 1573 (11th Cir. 1990). But,

      [w]hile a complaint attacked by a Rule 12(b)(6)
      motion to dismiss does not need detailed factual
      allegations, a plaintiff’s obligation to provide
      the grounds of his entitlement to relief requires
      more than labels and conclusions, and a formulaic
      recitation of the elements of a cause of action
      will not do. Factual allegations must be enough
      to raise a right to relief above the speculative
      level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986).

III. Analysis

      A.   Count 1

      In the Motion, Century-National argues that the Amended

Complaint does not allege the requisite grounds of fraud-

upon-the-court that would allow an independent action to set


                                    4
aside    the   order   under   Florida    Rule   of    Civil    Procedure

1.540(b)(3).     (Doc. # 31 at 6-14).      In his response, Frantz 1

argues that the June 13, 2017, order should be set aside under

Florida Rule of Civil Procedure 1.540(b)(4), as a judgment

that is void for lack of service of process.                (Doc. # 32 at

6-13).

     Florida Rule of Civil Procedure 1.540(b) allows a court

to relieve a party from a final judgment, decree, order, or

proceeding     for,    among   other     reasons,     “fraud     (whether

heretofore       denominated       intrinsic          or      extrinsic),

misrepresentation, or other misconduct of an adverse party”

or because “the judgment or decree is void.”               Fla. R. Civ. P.

1.540(b)(3), (4).      Under both Florida Rule of Civil Procedure

1.540(b) and Federal Rule of Civil Procedure 60(b), courts

can only effect relief on final orders or judgments. 2                See




1 Count 1 is brought on behalf of Frantz alone.                (Doc. # 32
at 6).

2 When a district court sits in diversity jurisdiction, it
must apply state substantive law and federal procedural law.
Global Quest, LLC v. Horizon Yachts, Inc., 849 F.3d 1022,
1027 (11th Cir. 2017).    However, if there is no conflict
between state and federal law, “the court can apply state and
federal law harmoniously to the issue at hand.” Esfeld v.
Costa Crociere, S.P.A., 289 F.3d 1300, 1307 (11th Cir. 2002).
Here, the state and federal rules are nearly identical.


                                   5
Fed. R. Civ. P. 60(b); Fla. R. Civ. P. 1.540(b).                Here, as

explained above, the state court proceedings with respect to

Century-National’s pursuit of a final default judgment in the

declaratory judgment action are not yet complete. Thus, there

is no final “judgment” nor even a final order that this Court

could act upon.     See Raytheon Constructors, Inc. v. Asarco

Inc., 368 F.3d 1214, 1217 (10th Cir. 2003) (“Rule 60(b) ...

only applies to final orders or judgments.”); Garcia v. Navy

Fed. Credit Union, 224 So. 3d 339, 340 (Fla. 5th DCA 2017)

(explaining that Florida Rule of Civil Procedure 1.540(b)

does not authorize relief from a non-final order).

     The Court is cognizant that, because federal courts are

courts   of   limited   jurisdiction,     they   are   prevented     from

adjudicating cases that are unripe or rest upon “future events

that may not occur as anticipated, or indeed may not occur at

all.”    Ralston v. LM Gen. Ins. Co., No. 6:16-cv-1723-Orl-

37DCI, 2016 WL 6623728, at *2-3 (M.D. Fla. Nov. 9, 2016).

Frantz’s   claim   as   to   Count   1   is   premature   and   is   thus

dismissed without prejudice.




Compare Florida Rule of Civil Procedure 1.540(b) with Federal
Rule of Civil Procedure 60(b).



                                     6
     B.    Count 2

     Century-National argues that Plaintiffs cannot pursue a

bad faith claim because they do not have a determination of

coverage in Frantz’s favor. (Doc. # 31 at 14-15). Plaintiffs

concede that coverage and liability issues must “ordinarily”

be determined before a bad faith claim can be prosecuted but

argue that in light of the ongoing dispute as to whether

Century-National’s denial of coverage was valid, this Court

should abate Count 2.        (Doc. # 32 at 14-16).

     Florida law does not recognize a “valid” bad faith claim

until   there   has   been    a   determination   of   the   insurer’s

liability and the insured’s damages. See Dadeland Depot, Inc.

v. St. Paul Fire & Marine Ins. Co., 483 F.3d 1265, 1270 n.3

(11th Cir. 2007); Vest v. Travelers Ins. Co., 753 So. 2d 1270,

1276 (Fla. 2000). Here, the parties agree that Frantz has not

received a favorable determination of coverage or liability

and that, in the ordinary case, such a determination is a

prerequisite to a bad faith claim. (Doc. # 31 at 15; Doc. #

32 at 14-15).

     Thus, the only issue before the Court is whether the bad

faith claim should be abated or dismissed without prejudice.

Landmark Am. Ins. Co. v. Studio Imps., Ltd., Inc., 76 So. 3d

963, 964–65 (Fla. 4th DCA 2011) (“The trial court can decide


                                    7
to either dismiss the bad faith claim without prejudice or

abate the claim until the underlying breach of contract issue

is resolved.”).

     While courts have not settled on a single course of

action for handling an unripe bad faith claim, the decision

of whether to abate or dismiss the claim without prejudice

ultimately rests in the sound discretion of the trial court.

See Cox v. Nat’l Gen. Ins. Online, Inc., No. 8:15-cv-1924-T-

33JSS, 2015 WL 5316966, at *2 (M.D. Fla. Sept. 11, 2015).

This Court takes the view that “abating [a] bad-faith claim,

even it if may be in the interest of judicial economy, is not

the proper route. Bringing a premature bad-faith claim is

contrary to the Federal Rules of Civil Procedure. A plaintiff

who has an as-yet unresolved claim for . . . benefits is not

‘entitled to relief’ on its claim for bad-faith.” Bele v.

21st Century Centennial Ins. Co., 126 F. Supp. 3d 1293, 1296

(M.D. Fla. 2015).

     Under   the    circumstances   of   this   case,   the   Court

exercises its discretion to dismiss without prejudice the

prematurely filed claim for bad faith. See Wells v. State

Farm Mut. Auto. Ins. Co., No. 8:13–cv–2355–T–27AEP, 2014 WL

3819436, at *1 n.1 (M.D. Fla. Mar. 18, 2014) (“The trend in

Florida’s appellate courts is to dismiss the bad faith claim


                                8
without prejudice, rather than abate it, and the weight of

authority    from   Florida’s   District   Courts   of   Appeal   and

Supreme Court supports dismissal.”); Great Am. Assurance Co.

v. Sanchuk, LLC, No. 8:10–cv–2568–T–33AEP, 2012 WL 195526, at

*7 (M.D. Fla. Jan. 23, 2012) (“[W]hen premature filing of an

action cannot be cured by the passing of time — that is, when

the claim is dependent upon the outcome of a separate action

— dismissal without prejudice is preferred.”).

     Accordingly, it is now
     ORDERED, ADJUDGED, and DECREED:
     Century-National Insurance Company’s Motion to Dismiss

Plaintiffs’ Amended Complaint (Doc. # 31) is GRANTED.             The

Plaintiffs’ Amended Complaint is dismissed in its entirety.

This dismissal is without prejudice to Plaintiffs’ ability to

file a new action, as appropriate, once Plaintiffs’ claims

become ripe for adjudication.     The Clerk is directed to CLOSE

this case.

     DONE and ORDERED in Chambers in Tampa, Florida, this

13th day of September, 2019.




                                 9
